Citation Nr: 0432038	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  98-15 348	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael L. Stevens , Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board on appeal from a January 1999 
rating decision of the Louisville, Kentucky, Regional Office 
(RO) which granted service connection for PTSD, and assigned 
a 30 percent evaluation, effective June 4, 1997.

By a decision dated in December 1999, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for a higher 
rating for PTSD.  He subsequently filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated May 15, 2001, the Court granted the Appellee's 
Unopposed Motion for Remand and to Stay Proceedings, and 
vacated the Board's decision.  In July 2002, the Board, 
pursuant to procedures in effect at that time, requested 
additional development in the case.  The authority for the 
Board to request development was overturned.  Accordingly, in 
November 2003, the Board remanded the veteran's claim to the 
RO.  Based on additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
June 2003, the RO, by rating action dated in January 2004, 
increased the evaluation assigned for PTSD to 70 percent, 
effective June 4, 1997.  In May 2004, the Board remanded the 
veteran's claim for further action.  The veteran's claim is 
now ready for appellate review by the Board. 

The Board notes that a number of other issues were also 
addressed in its December 1999 decision and in the May 2001 
Court Order.  However, in a Board decision dated in August 
2002, the issues of entitlement to a compensable evaluation 
for a scar, distal aspect of the fourth digit of the left 
hand, prior to June 4, 1997; entitlement to a rating in 
excess of 10 percent for a scar, distal aspect of the fourth 
digit of the left hand from June 4, 1997 through March 31, 
1999; entitlement to a compensable evaluation for a scar, 
distal aspect of the fourth digit of the left hand from April 
1, 1999; entitlement to an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth digits of the 
left hand; and entitlement to an effective date for the grant 
of service connection and a compensable rating for 
left hand disability, prior to October 30, 1995, were denied.  
Accordingly, this decision is limited to the issue set forth 
on the cover page.

In an October 2004 letter the veteran stated that he did not 
understand why his left hand disability rating was 10 percent 
and not 20 percent.  The Board notes that the disability 
ratings assigned for the veteran's left hand were explained 
in an August 2002 Board decision.  If the veteran wishes to 
submit a new claim for an increased rating for a left hand 
disability, he is invited to do so.



FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by flashbacks, anger, frustration, episodic 
anxiety, and by GAF (Global Assessment of Functioning) scores 
varying from 50 to 75; the veteran remains in a long-term 
marriage and continues to work full-time.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, in the present case, the 
decision on appeal was adjudicated prior to enactment of 
VCAA.  Hence, § 5103(a) notice had not been provided relative 
to the service connection issue adjudicated therein, from 
which notice of disagreement raised the increased rating 
issue on appeal.  As such, the exclusion from the VCAA notice 
requirement contemplated in VAOPGCPREC 08-2003 is not 
applicable in this case.

A June 2004 VCAA notice letter apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
was provided a VA examination for rating purposes in June 
2003.  The veteran has stated that he only gets treatment for 
his PTSD through the VA, and VA has obtained the veteran's VA 
outpatient treatment records.  In October 2004, the veteran 
wrote that he felt that he had completely stated his case, 
and requested that his claim be forwarded to the Board.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an appeal stems from the initial assignment of a 
disability rating, based on a grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  

Factual Background

The veteran seeks an increased initial rating for PTSD.  He 
submitted his claim for service connection for PTSD in June 
1997.  By a rating decision issued in January 1999, service 
connection for PTSD was granted, and that disability was 
evaluated as 30 percent disabling, effective June 4. 1997.  
The RO granted the veteran an increased initial rating of 70 
percent for PTSD in a January 2004 rating action.  The 70 
percent initial rating was also made effective from June 4, 
1997.

A report of VA PTSD assessment in May 1997 reflects that the 
veteran sought treatment for sleep disturbances, nightmares, 
difficulty controlling anger, and abuse of alcohol.  He was 
sad and anxious, with moderate anxiety, and feelings of 
extreme guilt.  He reported that he was employed at the post 
office, where he had worked for more than 20 years.  He also 
farmed.  The veteran reported that he did not take a gun with 
him to work, but kept a loaded gun with him at all other 
times, including in bed at night.  A GAF of 50 was assigned.  
The assigned diagnoses were PTSD and alcohol abuse.

On VA examination conducted in July 1997, the veteran stated 
that he had been married to his current spouse, who was his 
second wife, for the past 25 years, since 1973.  He reported 
sleep problems with recurrent nightmares and dreams, 
recurrent and intrusive recollections, violent anger 
outbursts, difficulty concentrating, and some avoidance of 
social situations.  He also reported hypervigilance, 
exaggerated startle reaction, and occasionally hearing 
voices.  He reported no difficulty at work except 
irritability.  He continued employment as a rural letter 
carrier, and reported preferring rural mail delivery to 
working in the post office or delivering mail in town.  
Overall the veteran managed to get along with people, with no 
recent problems with authority.  On examination, the veteran 
demonstrated a limited range of affect.  He had good insight 
and judgment.  The examiner assigned a diagnosis of PTSD and 
a GAF score of 75.

A November 1997 VA outpatient record indicates that the 
veteran felt like he would "jump off just like that" and he 
stated that he did not "want to hurt someone."  The veteran 
reported that he worked under stress all day as a rural 
carrier for the Postal Service.  The veteran was prescribed 
Tegretol.

In September 1998, VA outpatient treatment notes reflect that 
the veteran reported increased anxiety.  He stated that the 
prescribed medication, Tegretol, was not working.  He felt 
angry and frustrated.  It was noted that there was difficulty 
obtaining an appointment because of the veteran's work 
schedule.  On examination in late September 1998, the 
provider noted that the veteran appeared to be clinically 
similar to veterans who tried very hard to deny the impact of 
PTSD, and the veteran was "working hard" to restrict affect 
related to traumatic memories.

At a hearing conducted in November 1998, the veteran 
testified that he would wake up at night remembering "what 
went on overseas."  He reported that he could not keep 
friends or get along with supervisors because of his anger.  
The veteran stated that all of his PTSD treatment was through 
the VA.

On VA examination in June 2003, the examiner noted that he 
had reviewed the veteran's claims file and VA outpatient 
treatment records prior to examining the veteran.  The 
veteran reported significant problems with coworkers and 
supervisors because of his attitude.  He stated that he was 
on medication and was currently in good standing at work.  
The veteran reported that he had been married to his wife for 
30 years and that their relationship was sometimes good and 
sometimes bad.  He reported difficulty in social functioning 
and stated that he attempted to avoid contact with most 
people.  The veteran reported that he had never been 
hospitalized on an inpatient psychiatric unit.  The VA 
provided the veteran individual psychotherapy and medication.  
Examination revealed the veteran to be pleasant, attentive, 
and cooperative.  His mood was reported to be depressed and 
that was consistent with his observed dysthymic affect.  His 
speech was coherent and relevant and there was no indication 
of any tangentiality in his thought processes.  He responded 
affirmatively to auditory hallucinations, but his 
descriptions of them were more likely characteristic of PTSD-
related symptoms as opposed to psychotic ones.  Social 
judgment, immediate memory, basic arithmetic skills and 
general fund of knowledge were all determined to be within 
normal limits.  The veteran displayed some difficulty with 
concentration.  He reported combat-related nightmares up to 
three times per week, causing him to wake up.  The veteran 
reported daily intrusive thoughts of his Vietnam experiences.  
He said that he got depressed thinking about Vietnam.  He 
also reported flashbacks on occasion.  He asserted that he 
was unable to be close to anyone.  He stated that he had 
sleep disturbance, concentration problems, anger, irritation, 
and hypervigilance.  He reported that he did not trust people 
in general.  The examiner stated that despite maintaining a 
marriage and job, it appeared that the veteran's 
psychological problems caused a very significant degree of 
overall impairment in both social and occupational 
functioning.  The examiner stated that after a review of the 
veteran's claims file, it was his opinion that the assignment 
of a GAF score of 75 on VA examination in July 1997 might 
have been in error.  The VA examiner stated that a score in 
the upper forties or lower fifties may have been warranted at 
that time.  The diagnoses were PTSD and alcohol use disorder 
in partial remission.  The veteran's GAF score for PTSD was 
noted to be from 50 to 55.  

VA outpatient treatment records dated from November 1998 to 
October 2003 reveal continued individual therapy for PTSD.  
These records indicate complaints of anger, anxiety, 
irritability and difficulty sleeping.  It was also noted that 
the veteran was on medication for treatment of PTSD.  These 
records indicate that the veteran continued to work full 
time.  October 2003 therapy notes reveal that the veteran's 
mood was chronically anxious and somewhat depressed.  His 
affect was both intense and serious.  It was noted that the 
veteran continued to work as a rural mail carrier.  No 
suicidal or homicidal intent or plans were indorsed.  GAF was 
noted to be 50.  

In an October 2004 letter the veteran stated that his PTSD 
continued to worsen.  The veteran did not provide any details 
as to how it had worsened.

Under the current criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (in effect since November 1996), a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence reflects GAF scores 
primarily in the 50 to 55 range.  The Board notes that the 
Global Assessment of Functioning scale is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 
indicates serious symptoms such as suicidal ideation and 
severe obsessional rituals, or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or an inability to keep a job.  Id.  

Current findings establish that the veteran and his wife have 
been married for more than 20 years.  The evidence also 
reflects that the veteran has worked full-time for the postal 
service for more than 20 years, and currently continues that 
employment.  The evidence demonstrates that the veteran is 
able to answer questions, carry on a conversation, and has 
good insight and judgment.  No difficulty with memory has 
been medically diagnosed. 

While the evidence reflects some social isolation, conflicts 
with authority, and some obsessional behavior (keeping a 
loaded gun with him), nevertheless, given his full-time work, 
in good standing, as a rural letter carrier, albeit in a work 
setting that minimizes interaction with authority figures and 
other employees, it would contrary to the evidence to find 
that the veteran's PTSD is so severe as to pose total 
occupational or social impairment.  The evidence reveals that 
the veteran maintains at least adequate relationships with 
family members and at his place of employment.

The veteran has not been shown to have total occupational and 
social impairment, due to his post-traumatic stress disorder.  
It has not been shown that he exhibits gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  The veteran has also not 
been shown to exhibit disorientation to time or place, or 
significant memory loss due to his PTSD.  Consequently, the 
veteran does not meet the criteria for a 100 percent rating 
for PTSD.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has never been hospitalized for PTSD, and he works 
full time.  Frequent hospitalization, marked interference 
with employment, and other such factors so as to render 
impractical the application of schedular standards have not 
been shown.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the Board concludes that the 
requirements for a rating in excess of 70 percent for PTSD 
have not been met at any time since the grant of service 
connection.  Accordingly, staged ratings are not for 
application. 

As the preponderance of the evidence is against the claim, an 
increased initial rating for PTSD is not warranted.


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



